UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-6143


STEVE LESTER,

                Plaintiff - Appellant,

          v.

KAREN C. RATIGAN, Assistant Attorney General,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Timothy M. Cain, District Judge.
(4:11-cv-02995-TMC)


Submitted:   April 26, 2012                   Decided:   May 1, 2012


Before GREGORY, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven Lester, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Steve        Lester    appeals         the    district      court’s     order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                                The

district court referred this case to a magistrate judge pursuant

to 28 U.S.C.A. § 636(b)(1)(B) (West 2006 & Supp. 2011).                                 The

magistrate judge recommended that relief be denied and advised

Lester that failure to timely file specific objections to this

recommendation could waive appellate review of a district court

order based upon the recommendation.

            The     timely        filing     of     specific      objections       to     a

magistrate       judge’s     recommendation          is    necessary      to     preserve

appellate review of the substance of that recommendation when

the     parties     have     been      warned        of     the    consequences          of

noncompliance.           Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).                           Lester

has     waived    appellate       review      by     failing      to    file     specific

objections       after    receiving        proper    notice.           Accordingly,     we

affirm the judgment of the district court.

            We dispense with oral argument because the facts and

legal    contentions       are    adequately        presented     in     the    materials

before    the    court     and    argument       would    not   aid     the    decisional

process.

                                                                                 AFFIRMED



                                             2